MEMORANDUM **
Albert R. Salman appeals pro se the district court’s orders dismissing his civil rights action alleging that the State of Nevada Commission on Judicial Discipline and various state defendants denied him due process and equal protection of the laws by not allowing him to attend one of the Commission’s meetings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We dismiss the appeal because Salman has failed to pay sanctions imposed by this court in prior appeals found to be frivolous. See Hymes v. United States, 993 F.2d 701, 702 (9th Cir.1993) (order).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.